     Case 2:17-cv-00079-JAD-EJY Document 66 Filed 05/27/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee for GSAA
 7   Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10   U.S. BANK NATIONAL ASSOCIATION, AS                Case No.: 2:17-cv-00079-JAD-EJY
     TRUSTEE FOR GSAA HOME EQUITY
11   TRUST 2006-20, ASSET-BACKED
     CERTIFICATES, SERIES 2006-20,                     EX PARTE MOTION TO REMOVE
12                                                     COUNSEL FROM SERVICE LIST
13                 Plaintiff,
            vs.
14
     SFR INVESTMENTS POOL 1, LLC; and TRAIL
15   RIDGE COMMUNITY ASSOCIATION,
16
                      Defendant.
17   ________________________________________
     SFR INVESTMENTS POOL 1, LLC, a Nevada
18
     limited liability company,
19
                   Counter/Cross Claimant,
20          vs.
21
     U.S. BANK NATIONAL ASSOCIATION, AS
22   TRUSTEE FOR GSAA HOME EQUITY
     TRUST 2006-20, ASSET-BACKED
23   CERTIFICATES, SERIES 2006-20;
     MORTGAGE ELECTRONIC REGISTRATION
24
     SYSTEMS, INC., AS
25   NOMINEE FOR HOME123 CORPORATION;
     DANIEL PALACIOS, an individual,
26
27                  Counter/Cross-Defendants.

28



                                              Page 1 of 17
     Case 2:17-cv-00079-JAD-EJY Document 66 Filed 05/27/20 Page 2 of 2



           COMES NOW, Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee
 1
 2   for GSAA Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20 (“Plaintiff”),

 3   by and through its attorneys of record, Lindsay D. Robbins, Esq. of the law firm Wright, Finlay
 4
     & Zak, LLP and requests the removal of Dana Jonathon Nitz, Esq. (“Previous Attorney”) from
 5
     the Service List in the above-captioned matter. This case was reassigned within Wright, Finlay
 6
 7   & Zak, LLP to Lindsay D. Robbins, Esq. Subsequent filings have been made and Previous

 8   Attorney is receiving notices of the proceedings in this case. As a result, it is no longer
 9   necessary that Previous Attorney receive notice of the ongoing proceedings.
10
11         Accordingly, the undersigned counsel requests that Dana Jonathon Nitz, Esq. be removed

12   from the Service List in this matter.
13
           DATED this 27th day of May, 2020.
14
                                                WRIGHT, FINLAY & ZAK, LLP
15
                                                 /s/Lindsay D. Robbins
16                                               Lindsay D. Robbins, Esq.
17                                               Nevada Bar No. 13474
                                                 7785 W. Sahara Avenue, Suite 200
18                                               Las Vegas, NV 89117
                                                 Attorney for Plaintiff/Counter-Defendant, U.S. Bank
19                                               National Association, as Trustee for GSAA Home
20                                               Equity Trust 2006-20, Asset-Backed Certificates,
                                                 Series 2006-20
21
22                                              ORDER

23                                    IT IS SO ORDERED.
24
25                                    ______________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
26
27                                    Dated: May 27, 2020

28



                                               Page 2 of 17
